                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


KELLY A. ELLIOTT,
                                                   Case No. 19-13507
             Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                   U.S. MAGISTRATE JUDGE
                                                   ELIZABETH A. STAFFORD
             Defendant.

                                      /

     ORDER ADOPTING THE REPORT AND RECOMMENDATION [5] AND DENYING
        PLAINTIFF’S APPLICATION TO PROCEED IN FORMA PAUPERIS [2]

       Kelly Elliott seeks judicial review of an adverse Social Security Disability

Insurance determination by Defendant. She filed this lawsuit on November 26, 2019.

[Dkt. # 1]. That same day, she filed an Application to Proceed without Prepaying

Fees or Costs [2]. On December 5, 2019, the Magistrate Judge issued a Report and

Recommendation (“R&R”) [5] that recommended denying that Application. It found

that Plaintiff did not meet the statutory qualifications for proceeding in forma

pauperis. See 28 U.S.C. § 1915. No objections to the R&R were filed.

       The Court having reviewed the Record, the R&R [5] is ADOPTED, and,

except as otherwise noted, entered as the conclusions and findings of the Court.

                                     Page 1 of 2
Accordingly,

      IT IS ORDERED that Plaintiff’s Application to Proceed without Prepaying

Fees or Costs [2] is DENIED.

      SO ORDERED.




                                    s/Arthur J. Tarnow
                                    Arthur J. Tarnow
Dated: January 7, 2020              Senior United States District Judge




                                   Page 2 of 2
